Title: To George Washington from Lord Drummond, 17 August 1776
From: Drummond, Thomas Lundin (Lord)
To: Washington, George



Sir
[New York Harbor] August 17th 1776

Being deeply intarested in the welfare of America I think it my Duty to communicate a Matter of Intelligence which I flatter myself may be rendered conducive to the Restoration of a Disirable Peace And in this View I request your Excellency’s Permission to land at New York to go to Philadelphia in Order to lay the same before the General Congress.
In the course of a Conversation I have had with Lord Howe I perceive that the powers he is vested with as well as his Disposition for establishing an Equitable and permament Peace are Altogether misunderstood by the Colonies—For in Consequence of a Sketch of some Propositions being offer’d for his Consideration he very frankly assured me he was willing to confer upon those Grounds with any Gentlemen of the Greatest Influence in this Country.
As I am at Liberty to declare his Sentiments I have the Honour to inclose for your Excellency’s Information, a Copy of my Corrispondence with his Lordship and of the Propositions referred to in his Letter which are the Motives of my Present Request. Attending in the Boat to be Indulged with your

Answer—I have the Honour to be Your Excellency’s Most Obbt Humbe Servant

Drummond

